Citation Nr: 1740255	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-18 257	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Carol A. Avard, Attorney

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army National Guard from March 1974 to August 1974, and other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 1974 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

In December 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired.  The Veteran was offered the opportunity to have another hearing and testified at a second Travel Board hearing at the RO in St. Petersburg, Florida in August 2016.

In March 2010, the Board denied the issue of entitlement to service connection for bilateral hearing loss and remanded the remaining issues on appeal for additional evidentiary development.  In October 2013, the case was remanded again for additional evidentiary development.  In a February 2015 VA rating decision, the RO granted service connection for right shoulder DJD and assigned a 10 percent disability rating for painful motion.  The Veteran submitted a timely notice of disagreement and perfect the issue for entitlement to an initial rating in excess of 10 percent for right shoulder DJD to the Board.  In June 2016, the Board remanded the case for the RO to schedule the Veteran for his requested additional Travel Board hearing.  The case has been returned to the Board for appellate review.

The issues of entitlement to service connection for hypertension, right and left knee disabilities, and left shoulder disability, as well as an initial rating in excess of 10 percent for right shoulder DJD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's current status post left inguinal hernia repair manifested from an injury incurred during a period of INACDUTRA.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for inguinal hernia have been met.  38 U.S.C.A. §§ 101, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In general, every "veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A "veteran" is defined as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Only service department records can establish if and when a person served on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet App. 232, 237 (1994).

The Veteran contends that service connection is warranted for inguinal hernia due to in-service training, to include heavy lifting, as noted during the August 2016 Board hearing.

Review of the service treatment records include a June 20, 1999 periodic examination report which documents the Veteran's left inguinal hernia.  Subsequent private treatment records document bilateral inguinal hernia on September 21, 1999 and left inguinal hernia on February 15, 2000.

Review of service personnel records, associated with the record in May 2014, document the served on INACDUTRA on June 20, 1999 and on neither ACDUTRA nor INACDUTRA on September 21, 1999 and February 15, 2000.

Post-service medical evidence reveals that following a March 2014 VA Disability Benefits Questionnaire (DBQ) examination for hernias, the examiner rendered a diagnosis of status post left inguinal hernia repair with no residual, no recurrence, no current objective evidence with onset in 2000.  Considering the initial onset during INACDUTRA on June 20, 1999, the Board will resolve all reasonable doubt in the Veteran's favor, and finds that an inguinal hernia manifested from an injury incurred during a period of INACDUTRA.


ORDER

Entitlement to service connection for inguinal hernia is granted.


REMAND

Pursuant to the October 2013 Board remand, the RO was instructed, in part, to contact the appropriate units or agencies to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA, and after receipt of the aforementioned records, schedule the Veteran for VA examinations if determined appropriate.  Review of the evidentiary record shows that the Veteran underwent VA DBQ examinations for hypertension, knees, and shoulders in March 2014; however, verification of the Veteran's ACDUTRA and INACDUTRA were obtained and associated with the claims file in May 2014 and February 2015.  As a result, the March 2014 VA examiner concluded that the requested medical opinions could not be provided without the specific dates of the Veteran's periods of ACDUTRA or INACDUTRA.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, a remand is needed for the RO to obtain an addendum to the March 2014 VA DBQ examination report.

The Board notes that review of the record documents initial findings of hypertension on May 29, 1996 and December 1, 1998, which are neither during a period of active duty, ACDUTRA, or INACDUTRA.  Nevertheless, a previous April 1981 report of medical history noted the Veteran's use of treatment for high blood pressure and the Veteran reported at the August 2016 Board hearing to onset of hypertension during the 1980s.

Review of the record also documents an initial injury to the left knee on June 16, 1995 with normal x-ray results of both knees on the same date, the Veteran was on profile for DJD of the left knee on September 13, 1995, an initial September 7, 1988 report of medical history noted "[questionable] arthritis in the right knee," and initial March 20, 1997 private x-ray findings of moderate degenerative changes in the left shoulder, which are neither during a period of active duty, ACDUTRA, or INACDUTRA.  Nevertheless, the Veteran contends throughout the appeal period to incurring wear and tear to both knees and the left shoulder due to in-service duties and training sessions.

A remand is required to ensure there is a complete record upon which to decide the issue of entitlement to initial rating in excess of 10 percent for right shoulder DJD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2016).

During the course of the appeal, the Veteran's service-connected right shoulder DJD was addressed in VA examinations dated March 2006 and March 2014.  Since the March 2014 VA Disability Benefits Questionnaire (DBQ) examination for shoulder and arm conditions, private treatment records document the Veteran's ongoing continuous right shoulder pain, as noted in March 2014, April 2014, May 2015, August 2015, September 2015, and December 2015.  The Veteran also testified at the August 2016 Board hearing that he experiences daily pain in the right shoulder, especially when trying to sleep and taking a shower, and his range of motion is now extremely limited.  He explained that he can sometimes raise his arm to the shoulder level and has great difficulty reaching over his head.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected right shoulder DJD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the March 2014 VA DBQ examination reports from a qualified clinician for the Veteran's hypertension, knees, and left shoulder disabilities.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, to include the dates of the Veteran's periods of ACDUTRA and INACDUTRA (provided in May 2014).  A complete rationale for any opinion expressed must be provided.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnoses of hypertension and DJD of both knees and left shoulder (rendered by March 2014 VA examiner) (even if since resolved) began in service, was caused by service or is etiologically related to an injury or event during a period of honorable service on active duty, ACDUTRA, or INACDUTRA.

3.  Schedule the Veteran for the appropriate VA examination for his service-connected right shoulder DJD.  The examiner must determine the current severity of the Veteran's service-connected right shoulder DJD.  A complete rationale for any opinions expressed must be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


